Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldner (2007/0057797).
Regarding claim 1, 18 and 20 Waldner discloses a method for operating an inductive coupling reader, the method comprising:
detecting a change in a resonance frequency of the inductive coupling reader by determining that an amount of current being driven to the inductive coupling reader is greater or less than an expected amount of current by a given amount: [“the current induced by the sensing antenna 20 falls below/exceeds the desired threshold 0028, 0036-0037]
and activating a compensation circuit to offset the change in the resonance frequency of the inductive coupling reader in response to detecting the change in the resonance frequency. 

2.    (Original) The method of claim 1, wherein the change in the resonance frequency is caused by an external metal material in close proximity to the inductive coupling reader, and wherein a range of the inductive coupling reader is reduced as a result of the change in the resonance frequency. .  [cause is moot to this claim as it does not change how the invention would handle detuning, the range of the reader being reduced by a change in resonance is further simply an identification of the problem and not part of a claimed solution]


3.    (Original) The method of claim 1, wherein detecting the change in the resonance frequency comprises measuring an amount of current being driven to the inductive coupling reader using a current sensor. [the sensing antenna 20 detects the amount of current being driven, pp 0030]

7.    (Original) The method of claim 1, wherein the compensation circuit comprises one or more capacitors coupled in parallel to a resonance circuit of the inductive coupling reader.  [0030, capacitive element 24 is switched out]

8.    (Original) The method of claim 1, further comprising verifying proper operation of the inductive coupling reader after activating the compensation circuit by comparing a current 

12.    (Original) The method of claim 1, further comprising computing the offset provided by the compensation circuit by: mounting the inductive coupling reader on a metal surface; measuring a detuning effect of the metal surface on the inductive coupling reader; and computing the offset to compensate for the measured detuning effect.  [cause is moot to this claim as it does not change how the invention would handle detuning, the range of the reader being reduced by a change in resonance is further simply an identification of the problem and not part of a claimed solution]

13.    (Original) The method of claim 1, wherein the compensation circuit comprises: a switch; and
one or more capacitors having a first terminal coupled to first terminals of capacitors of a resonance circuit of the inductive coupling reader and having a second terminal coupled to the switch. [Figure 2]

14.    (Original) The method of claim 13, wherein the one or more capacitors are coupled to the switch via a diode. [0032, figure 2 diode 34 lies between the switch and capacitive element 30]



16.    (Original) The method of claim 13, wherein the switch comprises a transistor. [0033-0034]

17.    (Currently Amended) The method of claim 3, wherein the inductive coupling reader comprises a Radio Frequency Identification (RFID) reader, and wherein detecting the change in the resonance frequency comprises measuring the amount of current being driven to the inductive coupling reader using a current sensor. [the sensing antenna 20 detects the amount of current being driven, pp 0030]
19.    (Original) The system of claim 18, wherein the change in the resonance frequency is caused by an external metal material in close proximity to the inductive coupling reader, and wherein a range of the inductive coupling reader is reduced as a result of the change in the resonance frequency. .  [cause is moot to this claim as it does not change how the invention would handle detuning, the range of the reader being reduced by a change in resonance is further simply an identification of the problem and not part of a claimed solution]


Allowable Subject Matter
Claims 4-6 and  9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for state of art reference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEWIS G WEST/Primary Examiner, Art Unit 2648